COLEMAN, J., dissenting.
— Ido not concur in the conclusion of the majority of the court on one. proposition. The general credibility of a witness may be impeached by showing his general bad character, or that his reputation for truth and veracity is not good. His credibility in the particular case may become questionable, by his manner on the stand, or by showing his interest in the issue, or a warm personal friendship, or sympathy or hostility to the parties, or to some party who may be affected by the result. To determine whether these relations or conditions exist great latitude is allowable on cross-examination in order to elicit facts which legitimately tend to prove their existance. When such facts are shown, the jury may properly consider them in-*581connection with the evidence of the witness, in determining its weight and credibility. It is not the province of the jury to determine whether any fact is admissible for the purpose of showing these conditions or relations. This the court does, and then the jury weighs it.
The legal question presented by the case is, whether the fact that the father of the witness, at some former period of time, how long since is not known, was in the employ of the father of the defendant,, is a fact from which a feeling of sympathy or hostility, so as to bias the testimony of the witness, as matter of law, may be inferred. It leads to the inquiry as to the relations exising between the father of the witness and the father of the defendant, whether friendly or unfriendly, and if so, to what extent, and whether they have been reconciled or not. Collateral issues are raised. Where is the limit to be fixed, if such a fact is relevant? To my mind it is palpably too remote and irrelevant for the purpose for which it was admitted.